Citation Nr: 1027181	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  07-23 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD), to include on an extra-
schedular basis pursuant to 38 C.F.R. § 3.321.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected PTSD, to include 
on an extra-schedular basis pursuant to 4.16(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Hittman, Law Clerk

INTRODUCTION

The Veteran served on active duty from April 1951 to April 1955.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an April 2006 rating decision in which the RO granted an 
increased rating of 30 percent for PTSD, effective December 23, 
2005 (the date of the claim for increase).  The Veteran filed a 
notice of disagreement (NOD) in November 2006, and the RO issued 
a statement of the case (SOC) in June 2007.  The Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in July 2007.  The RO issued a supplemental SOC (SSOC) 
in April 2009.

In his VA Form 9, the Veteran requested a Board hearing at the 
RO.  Such a hearing was scheduled in May 2010, but the Veteran 
failed to appear.  As the hearing request was not returned by the 
United States Postal Service as undeliverable, and no request to 
reschedule the hearing has been received.  Under these 
circumstances, the Veteran's Board hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.704(d) (2009).

In July 2010, a Deputy Vice Chairman of the Board granted the 
Veteran's motion to advance this appeal on the Board's docket, 
pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. 
§ 20.900(c) (2009).  

For the reasons expressed below, the appeal (now recharacterized 
to include the matter of TDIU, as explained below) is being 
remanded to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.

In this case, the RO assigned the 30 percent rating for PTSD at 
issue primarily on the basis of the report of a February 2006 QTC 
examination.  The report of that examination reflects, in 
pertinent part, that the Veteran was easily angered, and would 
constantly get into fights after he returned from Korea, and that 
his symptoms, had become pronounced following the Black Hawk 
helicopter incident, as well as 9/11 and the Iraq War-to include 
panic attacks more than once weekly, and sleep impairment.  

However, since that examination, evidence has been added to the 
record that suggests an overall worsening of the Veteran's PTSD.  

In October 2006, the Veteran was admitted for a 2-day PTSD 
evaluation.  At that time, it was noted that the Veteran had 
depression and chronic PTSD; the assigned  Global Assessment of 
Functioning (GAF) score was 40.  It was also noted that the 
Veteran was considered unemployable.  The records of this 
hospitalization also reflect that the Veteran retired after 32 
years as a police office.  

Most recently, in a December 2008 letter, the Veteran's 
readjustment counselor indicated that she had been working with 
the Veteran on a weekly basis since February 2005, noted that the 
Veteran has trouble falling and staying asleep, and had 
nightmares about events he experienced in Korea.  The counselor 
further noted that the Veteran had been unable to work since 1998 
due to problems with management and co-workers.  Moreover, it was 
noted that the Veteran moved so that he could be "in the woods" 
and away from people, and that the Veteran preferred to be alone, 
avoided crowds, and had problems getting close to family members 
and discussing his experiences.  It was also noted that the 
Veteran was always on edge, was bothered by loud and unexpected 
noises, and avoided thoughts, feelings, conversations, or 
activities that may recall the trauma.  The counselor further 
ally indicated that the Veteran was guarded, and that he met with 
a psychiatrist on a regular basis to get help for intrusive 
thoughts and sleep troubles.

In an October 2009 statement, the representative Veteran's argued 
that the Veteran was entitled to a 70 percent rating for his 
service-connected PTSD.

To ensure that the record reflects the current severity of this 
disability, the Board finds that a more contemporaneous 
examination, with findings responsive to the applicable rating 
criteria, is needed to properly evaluate the Veteran's PTSD.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a 
duty to provide the veteran with a thorough and contemporaneous 
medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (an examination too remote for rating purposes cannot be 
considered contemporaneous).

The Board also notes that, as regards expansion of the appeal to 
include the claims for a higher rating on an extra-schedular 
basis, and for a TDIU, the December 2008 letter from the 
Veteran's readjustment counselor summarizing the Veteran's PTSD 
symptoms noted that the Veteran has been unable to work since 
1998 due to problems with management and co-workers.  In 
addition, the October 2006 VA hospitalization records noted that 
the Veteran was considered to be unemployable (he was 
hospitalized for PTSD). 

Given the medical evidence suggesting that the Veteran could no 
longer work in his usual occupation due to his PTSD, on these 
facts, the Board finds that the claim for a TDIU is essentially a 
component of the claim for a higher rating for PTSD.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  See also Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that where a 
veteran submits evidence of a medical disability; makes a claim 
for the highest rating possible; and submits evidence of 
unemployability, the requirement in 38 C.F.R. § 3.155(a) that an 
informal claim "identify the benefit sought" has been satisfied 
and VA must consider whether the Veteran is entitled to a TDIU).  

The RO has not considered a higher rating on an extra-scheduler 
basis, or the matter of the Veteran's entitlement to a TDIU.  
Hence, after giving the Veteran an opportunity to file a formal 
application for a TDIU for PTSD, the RO should adjudicate these 
matters, in the first instance, to avoid any prejudice to the 
Veteran.  See e.g. Bernard v. Brown, 3 Vet. App. 384 (1993).

Furthermore, given the evidence outlined above, the Board finds 
that a medical opinion-based on full consideration of the 
Veteran's documented history (to include current findings) and 
supported by fully-stated rationale-is needed to resolve the 
matter of Veteran's entitlement to a TDIU for PTSD.  See Friscia 
v. Brown, 7 Vet. App. 294, 297 (1995), citing Beaty v. Brown, 6 
Vet. App. 532, 537 (1994) (holding that where an appellant 
presents evidence of unemployability, VA has a duty to supplement 
the record by obtaining an examination which includes an opinion 
as to what effect the appellant's service-connected disability 
has on his ability to work).  Hence, the individual who examines 
the Veteran should also render an opinion in this regard.

Accordingly, the RO should arrange for the Veteran to undergo VA 
examination, by a psychiatrist or psychologist, at a VA medical 
facility.  The Veteran is hereby advised that failure to report 
for the scheduled VA examination, without good cause, shall 
result in denial of the claim for a higher rating for PTSD and 
the claim for a TDIU (as a TDIU is considered a claim for 
increase).  See 38 C.F.R. 
§ 3.655(b) (2009).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant and 
death of an immediate family member.  If the Veteran fails to 
report to any scheduled examination, the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) of 
the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA treatment records.  The Board 
emphasizes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The 
claims file currently includes records of treatment from the 
Northampton VA Medical Center (VAMC) dated in October 2006, which 
also mentions treatment at the Worcester VA Outpatient Clinic 
(VAOPC) and the Worcester Vet Center beginning in February 2005.  
Hence, the RO must obtain records of treatment for PTSD from the 
Northampton VAMC since October 2006, and the Worcester VAOPC and 
Worcester Vet Center since February 2005, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests 
for records from Federal facilities.

Further, to ensure that all due process requirements are met, and 
the record before the examiner is complete, the RO should also 
give the Veteran another opportunity to present information 
and/or evidence pertinent to the claims on appeal, explaining 
that he has a full one-year period for response.  See 38 U.S.C.A 
§ 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2009) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-year 
notice period).

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2009).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West); 38 C.F.R. § 3.159 (2009).  
However, identification of specific actions requested on remand 
does not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claims for 
an increased rating, and for a TDIU.

The RO's adjudication of the claim for increased rating should 
include consideration of whether "staged rating" (assignment of 
different ratings for different periods of time, based on the 
facts found), pursuant to Hart v. Mansfield, 21 Vet. App. 505 
(2007), is appropriate, as well as whether any higher rating for 
PTSD, to include on an extra-schedular basis pursuant to 
38 C.F.R. § 3.321(b)(1), is warranted at any stage.  As regards 
the claim for a TDIU, the Board points out that, even if the 
percentage requirements for a TDIU set forth in 38 C.F.R. § 
4.16(a) are not met, the RO should also consider whether the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
4.16(b), for award of a TDIU on an extra-schedular basis, are 
met.

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should furnish to the Veteran a VA 
Form 21-8940, to enable him to file a formal 
application for a TDIU due to service-
connected PTSD.

2.  The RO should obtain all records of 
psychiatric evaluation and/or treatment of 
the Veteran from the Northampton VAMC (since 
October 2006), and from the Worcester VAOPC 
and Worcester Vet Center (since February 
2005).  The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal facilities.  
All records and/or responses received should 
be associated with the claims file.

3.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claims on appeal, that is not currently 
of record.

The RO's letter should clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

4.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records that 
were not obtained, explain the efforts taken 
to obtain them, and describe further action 
to be taken.

5.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo VA 
examination, by a psychiatrist or 
psychologist, at a VA medical facility.  The 
entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the individual 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
psychological testing, if warranted) should 
be accomplished (with all results made 
available to the examining physician prior to 
the completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should render specific findings 
with respect to the existence and extent (or 
frequency, as appropriate) of: memory loss; 
depressed mood; anxiety; panic attacks; sleep 
impairment; impaired judgment, speech, 
impulse control and/or thought processes; 
neglect of personal hygiene and appearance; 
suicidal ideation; delusions and/or 
hallucinations; gross impairment in thought 
processes or communication; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of daily 
living (including maintenance of minimal 
personal hygiene); and disorientation to time 
or place.  The examiner should render a 
multi-axial diagnosis, including assignment 
of a GAF) scale score that represents the 
level of impairment due to the Veteran's 
PTSD, and an explanation of what the score 
means.

Also, the examiner should render an opinion, 
based upon review of the record and 
consistent with sound medical principles, as 
to whether-without regard to nonservice-
connected disability or advancing age-it is 
at least as likely as not (i.e., there is 
a 50 percent or greater probability) that the 
Veteran's PTSD, alone, renders him unable to 
obtain or retain substantially gainful 
employment.

The examiner should set forth all examination 
findings, along with complete rationale for 
any conclusions reached, in a printed 
(typewritten) report.

6.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) 
of any notice(s) of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

7.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  Stegall v. West, 11 Vet. App. 
268 (1998).

8.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claim for an increased rating 
for PTSD, as well as the claim for a TDIU due 
to PTSD.  If the Veteran fails, without good 
cause, to report to the scheduled 
examination, in adjudicating these claims, 
the RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate the 
claims in light of all pertinent evidence and 
legal authority, to include the provisions of 
38 C.F.R. § 3.321(b) or § 4.16(b), as 
appropriate; as well as, as regards the claim 
for increase, consideration of whether 
"staged rating" pursuant to Hart (cited to 
above), is warranted.

9.  If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate SSOC 
that includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

